Exhibit 10.1

IBERIABANK Corporation

AMENDED & RESTATED

2010 STOCK INCENTIVE PLAN

 

1. Establishment, Purpose, and Types of Awards.

IBERIABANK Corporation (the “Company”) hereby establishes this equity-based
incentive compensation plan to be known as the “IBERIABANK Corporation Amended &
Restated 2010 Stock Incentive Plan” (the “Plan”), in order to provide incentives
and awards to select employees, consultants, and directors of the Company and
its Affiliates.

The Plan permits the granting of the following types of Awards, according to the
Sections of the Plan listed here:

 

Section 6    Option Awards Section 7    Share Appreciation Rights Section 8   
Restricted Shares, Restricted Share Units, and Unrestricted Shares Section 9   
Performance Units Section 10    Performance Compensation Awards

The Plan is not intended to affect, and shall not affect, any stock options,
equity-based compensation, or other benefits that the Company or its Affiliates
may have provided, or may separately provide in the future pursuant to any
agreement, plan, or program that is independent of this Plan.

 

2. Defined Terms.

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in the Appendix, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

 

3. Shares Subject to the Plan.

1. Maximum Number of Shares Issuable under the Plan. Subject to the provisions
of Section 13 of the Plan, the maximum number of Shares that the Company may
issue for all Awards is 500,000 Shares. The maximum number of Shares that the
Company may issue as full value Awards under Sections 8, 9, and 10 is 250,000
Shares. Additional limitations on Share issuances are provided in Sections 5(c),
8(a), 8(b) and 10(b). For all Awards, the Shares issued pursuant to the Plan may
be authorized but unissued Shares, or Shares that the Company has reacquired or
otherwise holds in treasury.

2. Return of Shares to the Plan. Shares that are subject to an Award that for
any reason expires, is forfeited, is cancelled, or becomes unexercisable, and
Shares that are for any other reason not paid or delivered under the Plan shall
again, except to the



--------------------------------------------------------------------------------

extent prohibited by Applicable Law, be available for subsequent Awards under
the Plan. Notwithstanding the foregoing, but subject to adjustments pursuant to
Section 13 below, the number of Shares that are available for ISO Awards shall
be determined, to the extent required under applicable tax laws, by reducing the
number of Shares designated in the preceding paragraph by the number of Shares
issued pursuant to Awards, provided that any Shares that are issued under the
Plan and forfeited back to the Plan shall be available for issuance pursuant to
future ISO Awards.

 

4. Administration.

1. General. The Committee shall administer the Plan in accordance with its
terms, provided that the Board may act in lieu of the Committee on any matter.
The Committee shall hold meetings at such times and places as it may determine
and shall make such rules and regulations for the conduct of its business as it
deems advisable. In the absence of a duly-appointed Committee or if the Board
otherwise chooses to act in lieu of the Committee, the Board shall function as
the Committee for all purposes of the Plan.

2. Committee Composition. The Board shall appoint the members of the Committee.
If and to the extent permitted by Applicable Law, the Committee may authorize
one or more Reporting Persons (or other officers) to make Awards to Eligible
Persons who are not Reporting Persons (or other officers whom the Committee has
specifically authorized to make Awards). The Board has sole discretion, at any
time, to appoint additional members to the Committee, to remove and replace
members of the Committee for any reason, and to fill vacancies on the Committee
however caused.

3. Powers of the Committee. Subject to the provisions of the Plan, the Committee
shall have the authority, in its sole discretion:

1. to determine Eligible Persons to whom Awards shall be granted from time to
time and the number of Shares, units, or SARs to be covered by each Award;

2. to determine, from time to time, the Fair Market Value of Shares;

3. to determine, and to set forth in Award Agreements, the terms and conditions
of all Awards, including any applicable exercise or purchase price, the
installments and conditions under which an Award shall become vested (which may
be based on performance), terminated, expired, cancelled, or replaced, and the
circumstances for vesting acceleration or waiver of forfeiture restrictions, and
other restrictions and limitations;

4. to approve the forms of Award Agreements and all other documents, notices,
and certificates in connection therewith, which need not be identical either as
to type of Award or among Participants;



--------------------------------------------------------------------------------

5. to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

6. in order to fulfill the purposes of the Plan and without amending the Plan,
modify, cancel, or waive the Company’s rights with respect to any Awards, to
adjust or to modify Award Agreements for changes in Applicable Law, and to
recognize differences in foreign law, tax policies, or customs; and

7. to make all other interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

4. Delegation of Administrative Functions. Subject to Applicable Law and the
restrictions set forth in the Plan, the Committee may delegate administrative
functions to individuals who are Reporting Persons, officers, or Employees of
the Company or its Affiliates.

5. Deference to Committee Determinations. The Committee shall have the sole
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate, and to make any findings of
fact needed in the administration of the Plan or Award Agreements. The
Committee’s prior exercise of its discretionary authority shall not obligate it
to exercise its authority in a like fashion thereafter. The Committee’s
interpretation and construction of any provision of the Plan, or of any Award or
Award Agreement, shall be final, binding, and conclusive. The validity of any
such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly arbitrary or capricious.

6. No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction, or determination
made in good faith with respect to the Plan, any Award, or any Award Agreement.
The Company and its Affiliates shall pay or reimburse any member of the
Committee, as well as any Director, Employee, or Consultant who takes action in
connection with the Plan, for all expenses incurred with respect to the Plan,
and to the full extent allowable under Applicable Law shall indemnify each and
every one of them for any claims, liabilities, and costs (including reasonable
attorney’s fees) arising out of their good faith performance of duties under the
Plan. The Company and its Affiliates may obtain liability insurance for this
purpose.

 

5. Eligibility.

1. General Rule. The Committee may grant ISOs only to Employees (including
officers who are Employees) of the Company or an Affiliate that is a “parent
corporation” or “subsidiary corporation” within the meaning of Section 424 of
the Code, and may grant all other Awards to any Eligible Person. A Participant
who has been



--------------------------------------------------------------------------------

granted an Award may be granted an additional Award or Awards if the Committee
shall so determine, if such Participant is otherwise an Eligible Person and if
otherwise in accordance with the terms of the Plan.

2. Grant of Awards. Subject to the express provisions of the Plan, the Committee
shall determine from the class of Eligible Persons those individuals to whom
Awards under the Plan may be granted, the number of Shares subject to each
Award, the price (if any) to be paid for the Shares or the Award and, in the
case of Performance Awards, in addition to the matters addressed in Section 10
below, the specific objectives, goals and performance criteria that further
define the Performance Award. Each Award shall be evidenced by an Award
Agreement signed by the Company and, if required by the Committee, by the
Participant. The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee.

3. Limits on Awards. During the term of the Plan, no Participant may receive
Options and SARs that relate to more than 300,000 Shares per calendar year. The
Committee will adjust this limitation pursuant to Section 13 below. Additional
limitations applicable to Performance Compensation Awards are described in
Section 10(b).

4. Replacement Awards. Subject to Applicable Laws (including any associated
shareholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition of the grant
of an Award to a Participant that the Participant surrender for cancellation
some or all of the Awards that have previously been granted to the Participant
under this Plan or otherwise. An Award that is conditioned upon such surrender
may or may not be the same type of Award, may cover the same (or a lesser or
greater) number of Shares as such surrendered Award, may have other terms that
are determined without regard to the terms or conditions of such surrendered
Award, and may contain any other terms that the Committee deems appropriate. In
the case of Options, these other terms may not involve an exercise price that is
lower than the exercise price of the surrendered Option (as was determined under
Section 6(d)) unless the Company’s shareholders approve the grant itself or the
program under which the grant is made pursuant to the Plan.

 

6. Option Awards.

1. Types; Documentation. The Committee may in its discretion grant ISOs to any
Employee and Non-ISOs to any Eligible Person, and shall evidence any such grants
in an Award Agreement that is delivered to the Participant. Each Option shall be
designated in the Award Agreement as an ISO or a Non-ISO, and the same Award
Agreement may grant both types of Options. At the sole discretion of the
Committee, any Option may be exercisable, in whole or in part, immediately upon
the grant thereof, or only after the occurrence of a specified event, or only in
installments, which installments may vary. Options granted under the Plan may
contain such terms and provisions not inconsistent with the Plan that the
Committee shall deem advisable in its sole and absolute discretion.



--------------------------------------------------------------------------------

2. ISO $100,000 Limitation. To the extent that the aggregate Fair Market Value
of Shares with respect to which Options designated as ISOs first become
exercisable by a Participant in any calendar year (under this Plan and any other
plan of the Company or any Affiliate) exceeds $100,000, such excess Options
shall be treated as Non-ISOs. For purposes of determining whether the $100,000
limit is exceeded, the Fair Market Value of the Shares subject to an ISO shall
be determined as of the Grant Date. In reducing the number of Options treated as
ISOs to meet the $100,000 limit, the most recently granted Options shall be
reduced first. In the event that Section 422 of the Code is amended to alter the
limitation set forth therein, the limitation of this Section 6(b) shall be
automatically adjusted accordingly.

3. Term of Options. Each Award Agreement shall specify a term at the end of
which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(e)(ii) hereof, provided, that, the term of any
Option may not exceed ten years from the Grant Date. In the case of an ISO
granted to an Employee who is a Ten Percent Holder on the Grant Date, the term
of the ISO shall not exceed five years from the Grant Date.

4. Exercise of Option.

1. Exercise Price. The exercise price of an Option shall be determined by the
Committee in its discretion and shall be set forth in the Award Agreement,
provided that (i) if an ISO is granted to an Employee who on the Grant Date is a
Ten Percent Holder, the per Share exercise price shall not be less than 110% of
the Fair Market Value per Share on the Grant Date, and (ii) for all other
Options, such per Share exercise price shall not be less than 100% of the Fair
Market Value per Share on the Grant Date.

2. Terms and Conditions. The Committee shall in its sole discretion determine
the times, circumstances, and conditions under which an Option shall be
exercisable, and shall set them forth in the Award Agreement. The Committee
shall have the discretion to determine whether and to what extent the vesting of
Options shall be tolled during any unpaid leave of absence; provided, however,
that in the absence of such determination, vesting of Options shall be tolled
during any such leave approved by the Company.

3. Minimum Exercise Requirements. An Option may not be exercised for a fraction
of a Share. The Committee may require in an Award Agreement that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent a Participant from purchasing the full number of Shares as to which
the Option is then exercisable.

4. Methods of Exercise. Prior to its expiration pursuant to the terms of the
applicable Award Agreement, each Option may be exercised, in whole or in part
(provided that the Company shall not be required to issue fractional shares), by
delivery of written notice of exercise to the secretary of the Company
accompanied by the full exercise price of the Shares being purchased. In the
case



--------------------------------------------------------------------------------

of an ISO, the Committee shall determine the acceptable methods of payment on
the Grant Date and it shall be included in the applicable Award Agreement. The
methods of payment that the Committee may in its discretion accept or commit to
accept in an Award Agreement include:

I. cash or check payable to the Company (in U.S. dollars);

II. other Shares that (A) are owned by the Participant who is purchasing Shares
pursuant to an Option, (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which the Option is
being exercised, (C) are all, at the time of such surrender, free and clear of
any and all claims, pledges, liens and encumbrances, or any restrictions which
would in any manner restrict the transfer of such shares to or by the Company
(other than such restrictions as may have existed prior to an issuance of such
Shares by the Company to such Participant), and (D) the certificates of which
are duly endorsed for transfer to the Company or attestation of ownership and
transfer to the Company is effected to the Company’s satisfaction;

III. a cashless exercise program pursuant to which a Participant may
concurrently provide irrevocable instructions (A) to such Participant’s broker
to effect the immediate sale of the purchased Shares and remit to the Company,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the exercise price of the Option plus all applicable taxes required to be
withheld by the Company by reason of such exercise, and (B) to the Company to
(upon receipt of payment from the broker) deliver the certificates for or
electronic evidence of ownership of the purchased Shares directly to such broker
in order to complete the sale;

IV. if approved by the Committee, through a net exercise procedure whereby the
Participant surrenders the Option in exchange for that number of Shares with an
aggregate Fair Market Value equal to the difference between the aggregate
exercise price of the Option being surrendered and the aggregate Fair Market
Value of the Shares subject to the Option;

V. in such other manner as may be authorized from time to time by the Committee;
or

VI. any combination of the foregoing methods of payment.

5. Delivery of Shares. The Company shall not be required to deliver Shares
pursuant to the exercise of an Option until payment of the full exercise price
therefore is received by the Company.



--------------------------------------------------------------------------------

5. Effect of Termination of Continuous Service.

1. The Committee may establish and set forth in the applicable Award Agreement
the terms and conditions on which an Option shall remain exercisable, if at all,
following termination of a Participant’s Continuous Service. The Committee may
waive or modify these provisions at any time. To the extent that a Participant
is not entitled to exercise an Option at the date of his or her termination of
Continuous Service, or if the Participant (or other Person entitled to exercise
the Option) does not exercise the Option to the extent so entitled within the
time specified in the Award Agreement or below (as applicable), the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Plan and become available for future Awards. In no event may any
Option be exercised after the expiration of the Option term as set forth in the
Award Agreement.

2. The following provisions shall apply to the extent an Award Agreement does
not specify the terms and conditions upon which an Option shall terminate when
there is a termination of a Participant’s Continuous Service:

I. Termination other than Upon Disability or Death or for Cause. In the event of
termination of a Participant’s Continuous Service (other than as a result of
Participant’s death, Disability, retirement or termination for Cause), the
Participant shall have the right to exercise an Option at any time within 90
days following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

II. Disability. In the event of termination of a Participant’s Continuous
Service as a result of his or her being Disabled, the Participant shall have the
right to exercise an Option at any time within one year following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

III. Retirement. In the event of termination of a Participant’s Continuous
Service as a result of Participant’s retirement, the Participant shall have the
right to exercise the Option at any time within six months following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

IV. Death. In the event of the death of a Participant during the period of
Continuous Service since the Grant Date of an Option, or within 30 days
following termination of the Participant’s Continuous Service, the Option may be
exercised at any time within one year following the date of the Participant’s
death by the Participant’s estate or by a Person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the right
to exercise the Option had vested at the date of death or, if earlier, the date
the Participant’s Continuous Service terminated.



--------------------------------------------------------------------------------

V. Cause. If the Committee determines that a Participant’s Continuous Service
terminated due to Cause, the Participant shall immediately forfeit the right to
exercise any Option, and it shall be considered immediately null and void.

6. Reverse Vesting. The Committee in its sole and absolute discretion may allow
a Participant to exercise unvested Options, in which case the Shares then issued
shall be Restricted Shares having analogous vesting restrictions to the unvested
Options.

 

7. Share Appreciation Rights (SARs).

1. Grants. The Committee may in its discretion grant Share Appreciation Rights
(SARs) to any Eligible Person, in any of the following forms:

1. SARs related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option. An SAR shall entitle the Optionholder, upon exercise of the SAR
and surrender of the related Option, or portion thereof, to the extent the SAR
and related Option each were previously unexercised, to receive payment of an
amount determined pursuant to Section 7(e) below. Any SAR granted in connection
with an ISO will contain such terms as may be required to comply with the
provisions of Section 422 of the Code.

2. SARs Independent of Options. The Committee may grant SARs which are
independent of any Option subject to such conditions as the Committee may in its
discretion determine, which conditions will be set forth in the applicable Award
Agreement.

3. Limited SARs. The Committee may grant SARs exercisable only upon or in
respect of a Change in Control or any other specified event, and such limited
SARs may relate to or operate in tandem or combination with or substitution for
Options or other SARs, or on a stand-alone basis, and may be payable in cash or
Shares based on the spread between the exercise price of the SAR, and (1) a
price based upon or equal to the Fair Market Value of the Shares during a
specified period, at a specified time within a specified period before, after or
including the date of such event, or (2) a price related to consideration
payable to the Company’s shareholders generally in connection with the event.

2. Exercise Price. The per Share exercise price of an SAR shall be determined in
the sole discretion of the Committee, shall be set forth in the applicable Award
Agreement, and shall be no less than 100% of the Fair Market Value of one Share.
The exercise price of an SAR related to an Option shall be the same as the
exercise price of the related Option.

3. Exercise of SARs. Unless the Award Agreement otherwise provides, an SAR
related to an Option will be exercisable at such time or times, and to the
extent, that



--------------------------------------------------------------------------------

the related Option will be exercisable. An SAR may not have a term exceeding ten
years from its Grant Date. An SAR granted independently of any other Award will
be exercisable pursuant to the terms of the Award Agreement. Whether an SAR is
related to an Option or is granted independently, the SAR may only be exercised
when the Fair Market Value of the Shares underlying the SAR exceeds the exercise
price of the SAR.

4. Effect on Available Shares. All SARs shall be counted in full against the
number of shares available for award under the Plan, regardless of the number of
Shares issued upon settlement of the SARs.

5. Payment.

1. Upon exercise of an SAR related to an Option and the attendant surrender of
an exercisable portion of any related Award, the Participant will be entitled to
receive payment of an amount determined by multiplying –

I. the excess of the Fair Market Value of a Share on the date of exercise of the
SAR over the exercise price per Share of the SAR, by

II. the number of Shares with respect to which the SAR has been exercised.

2. Notwithstanding Section 7(e)(i), an SAR granted independently of an Option:

I. may limit the amount payable to the Participant to a percentage, specified in
the Award Agreement but not exceeding one hundred percent (100%), of the amount
determined pursuant to Section 7(e)(i), and

II. shall be subject to any payment or other restrictions that the Committee may
at any time impose in its discretion, including restrictions intended to conform
the SARs with Section 409A of the Code.

6. Form and Terms of Payment. Subject to Applicable Law, the Committee may, in
its sole discretion, settle the amount determined under Section 7(e) above
solely in cash, solely in Shares (valued at their Fair Market Value on the date
of exercise of the SAR), or partly in cash and partly in Shares. In any event,
cash shall be paid in lieu of fractional Shares. Absent a contrary determination
by the Committee, all SARs shall be settled in cash as soon as practicable after
exercise. Notwithstanding the foregoing, the Committee may, in an Award
Agreement, determine the maximum amount of cash or Shares or combination thereof
that may be delivered upon exercise of an SAR.

7. Effect of Termination of Continuous Service. The Committee shall establish
and set forth in the applicable Award Agreement the terms and conditions on
which an SAR shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service. The provisions of Section 6(e)(ii) above shall
apply to the extent an Award Agreement does not specify the terms and conditions
upon which an SAR shall terminate when there is a termination of a Participant’s
Continuous Service.



--------------------------------------------------------------------------------

8. Restricted Shares, Restricted Share Units, and Unrestricted Shares.

1. Grants. The Committee has the discretion to grant Awards of Restricted
Shares, Restricted Share Units, and Unrestricted Shares under this Section 8.

1. The Committee may in its discretion grant restricted shares (“Restricted
Shares”) to any Eligible Person and shall evidence such grant in an Award
Agreement that is delivered to the Participant and that sets forth the number of
Restricted Shares, the purchase price for such Restricted Shares (if any), and
the terms upon which the Restricted Shares may become vested.

2. The Committee may in its discretion grant the right to receive Shares after
certain vesting requirements are met (“Restricted Share Units”) to any Eligible
Person and shall evidence such grant in an Award Agreement that is delivered to
the Participant which sets forth the number of Shares (or formula, that may be
based on future performance or conditions, for determining the number of Shares)
that the Participant shall be entitled to receive upon vesting and the terms
upon which the Shares subject to a Restricted Share Unit may become vested.

3. The Committee may condition any Award of Restricted Shares or Restricted
Share Units to a Participant on receiving from the Participant such further
assurances and documents as the Committee may require to enforce the
restrictions.

4. The Committee may grant Awards hereunder for an aggregate of no more than
30,000 Shares (subject to adjustment under Section 13) in the form of
unrestricted shares (“Unrestricted Shares”), which shall vest in full upon the
date of grant or such other date as the Committee may determine or which the
Committee may issue pursuant to any program under which one or more Eligible
Persons (selected by the Committee in its discretion) elect to receive
Unrestricted Shares in lieu of cash bonuses that would otherwise be paid.

2. Vesting and Forfeiture.

1. Award Agreements for Restricted Shares and Restricted Share Units. The
Committee shall set forth in an Award Agreement granting Restricted Shares or
Restricted Share Units, the terms and conditions under which the Participant’s
interest in the Restricted Shares or the Shares subject to Restricted Share
Units will become vested and non-forfeitable.

2. Minimum Vesting Requirements. Except for grants to Directors, Restricted
Shares and Restricted Share Units granted under this Section 8 shall be subject
to a vesting period of at least three years, with incremental vesting of
portions of the Award over the three-year period permitted; provided, however,



--------------------------------------------------------------------------------

that if the vesting of the Award is based upon the attainment of performance
goals, a minimum vesting period of one year is allowed, with incremental vesting
of portions of the Award over the one-year period permitted.

3. Effect of Termination of Continuous Service. Except as set forth in the
applicable Award Agreement or the Committee otherwise determines, upon
termination of a Participant’s Continuous Service for any other reason, the
Participant shall forfeit his or her unvested Restricted Shares and Restricted
Share Units; provided that if a Participant purchases the Restricted Shares and
forfeits them for any reason, the Company shall return the purchase price to the
Participant only if and to the extent set forth in an Award Agreement.

3. Issuance of Restricted Shares Prior to Vesting. The Company shall issue stock
certificates that evidence Restricted Shares pending the lapse of applicable
restrictions, and that bear a legend making appropriate reference to such
restrictions. Alternatively, the Company may reflect such ownership and
restrictions in electronic format. Except as set forth in the applicable Award
Agreement or the Committee otherwise determines, the Company or a third party
that the Company designates shall hold such Restricted Shares and any dividends
that accrue with respect to Restricted Shares pursuant to Section 8(e) below.

4. Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or Shares underlying Restricted Share Units)
and the Participant’s satisfaction of applicable tax withholding requirements,
the Company shall release to the Participant, free from the vesting
restrictions, one Share for each vested Restricted Share (or issue one Share
free of the vesting restriction for each vested Restricted Share Unit), unless
an Award Agreement provides otherwise. No fractional shares shall be
distributed, and cash shall be paid in lieu thereof.

5. Dividends Payable on Vesting. Whenever Shares are released to a Participant
under Section 8(d) above pursuant to the vesting of Restricted Shares or the
Shares underlying Restricted Share Units are issued to a Participant pursuant to
Section 8(d) above, such Participant shall receive (unless otherwise provided in
the Award Agreement), with respect to each Share released or issued, an amount
equal to any cash dividends (plus, in the discretion of the Committee, simple
interest at a rate as the Committee may determine) and a number of Shares equal
to any stock dividends, which were declared and paid to the holders of Shares
between the Grant Date and the date such Share is released or issued.

6. Section 83(b) Elections. A Participant may make an election under
Section 83(b) of the Code (the “Section 83(b) Election”) with respect to
Restricted Shares. If a Participant who has received Restricted Share Units
provides the Committee with written notice of his or her intention to make
Section 83(b) Election with respect to the Shares subject to such Restricted
Share Units, the Committee may in its discretion, if permitted by Section 409A
of the Code, convert the Participant’s Restricted Share Units into Restricted
Shares, on a one-for-one basis, in full satisfaction of the Participant’s
Restricted Share Unit Award. The Participant may then make a Section 83(b)
Election with respect to those Restricted Shares.



--------------------------------------------------------------------------------

9. Performance Units.

Subject to the limitations set forth in Section 10(b), the Committee has
discretion to grant Performance Units to any Eligible Person and shall evidence
such grant in an Award Agreement that is delivered to the Participant which sets
forth the terms and conditions of the Award. Performance Units must vest based
upon the attainment of performance goals with a minimum vesting period of one
year, with incremental vesting of portions of the Performance Units over the
one-year period permitted.

 

10. Performance Compensation Awards.

1. Qualified Performance-Based Compensation.

1. Subject to the limitations set forth in paragraph (b) hereof, the Committee
may, at the time of grant of Restricted Shares, Restricted Share Units, or
Performance Units, designate such Award as a “Performance Compensation Award” in
order that such Award constitutes “qualified performance-based compensation”
under Section 162(m) of the Code, in which event the Committee shall have the
power to grant such Performance Compensation Award upon terms and conditions
that qualify it as “qualified performance-based compensation” within the meaning
of Section 162(m) of the Code.

2. With respect to each such Performance Compensation Award, the Committee shall
establish, in writing within the time required under Section 162(m) of the Code,
a “Performance Period,” “Performance Measure(s)”, and “Performance Formula(e)”
(as each such term is defined in Section 10(c)).

3. A Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that the Performance
Measure(s) for such Award is achieved and the Performance Formula(e) as applied
against such Performance Measure(s) determines that all or some portion of such
Participant’s Award has been earned for the Performance Period.

4. As soon as practicable after the close of each Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Measure(s) for the Performance Period have been achieved and, if so,
determine and certify in writing the amount of the Performance Compensation
Award to be paid to the Participant and, in so doing, may use negative
discretion to decrease, but not increase, the amount of the Award otherwise
payable to the Participant based upon such performance.

2. Limitations on Awards. The maximum Performance Compensation Award that any
one Participant may receive for any one Performance Period shall not together
exceed 250,000 Shares, subject to adjustment under Section 13, and $4 million in
cash, per calendar year.



--------------------------------------------------------------------------------

3. Definitions.

1. “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

2. “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in absolute or relative terms (including, without
limitation, terms relative to a peer group or index): basic, diluted, or
adjusted earnings per share; sales or revenue; earnings before interest, taxes,
and other adjustments (in total or on a per share basis); basic or adjusted net
income; returns on equity, assets, capital, revenue or similar measure; economic
value added; working capital; credit quality measurements (such as net
charge-offs, the ratio of nonperforming assets to total assets, and loan loss
allowances as a percentage of nonperforming assets); total shareholder return;
and product development, product market share, research, licensing, litigation,
human resources, information services, mergers, acquisitions, sales of assets of
Affiliates or business units. Each such measure shall be, to the extent
applicable, determined in accordance with generally accepted accounting
principles as consistently applied by the Company (or such other standard
applied by the Committee) and, if so determined by the Committee, and in the
case of a Performance Compensation Award, to the extent permitted under
Section 162(m) of the Code, adjusted to omit the effects of extraordinary items,
gain or loss on the disposal of a business segment, unusual or infrequently
occurring events and transactions and cumulative effects of changes in
accounting principles. Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative.

3. “Performance Period” means one or more periods of time (of not less than one
fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

 

11. Taxes.

1. General. As a condition to the issuance or distribution of Shares pursuant to
the Plan, the Participant (or in the case of the Participant’s death, the person
who succeeds to the Participant’s rights) shall make such arrangements as the
Company may



--------------------------------------------------------------------------------

require for the satisfaction of any applicable federal, state, local, or foreign
withholding tax obligations that may arise in connection with the Award and the
issuance of Shares. The Company shall not be required to issue any Shares until
such obligations are satisfied. If the Committee allows the withholding or
surrender of Shares to satisfy a Participant’s tax withholding obligations, the
Committee shall not allow Shares to be withheld in an amount that exceeds the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes.

2. Surrender of Shares. If permitted by the Committee, in its discretion, a
Participant may satisfy the minimum applicable tax withholding and employment
tax obligations associated with an Award by surrendering Shares to the Company
(including Shares that would otherwise be issued pursuant to the Award) that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld.

3. Default Rule for Employees. In the absence of any other arrangement, an
Employee shall be deemed to have directed the Company to withhold or collect
from his or her cash compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of
the exercise of an Award.

4. Special Rules. In the case of (i) a Participant other than an Employee,
(ii) an Employee where the next payroll payment is not sufficient to satisfy
such tax obligations, with respect to any remaining tax obligations, (iii) a
Participant who is an Executive Officer of the Company or a member of the Board,
in the absence of any other arrangement and to the extent permitted under
Applicable Law, the Participant shall be deemed to have elected to have the
Company withhold from the Shares or cash to be issued pursuant to an Award that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) or cash equal to the amount required to be withheld. For
purposes of this Section 11, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined under the Applicable Law (the “Tax Date”).

5. Income Taxes. Participants are solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with Awards
(including any taxes arising under Section 409A of the Code), and the Company
shall not have any obligation to indemnify or otherwise hold any Participant
harmless from any or all of such taxes.

 

12. Non-Transferability of Awards.

1. General. Except as set forth in this Section 12, or as otherwise approved by
the Committee, Awards may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. The designation of a beneficiary by a Participant will
not constitute a transfer. An Award may be exercised, during the lifetime of the
holder of an Award, only by such holder, the duly-authorized legal
representative of a Participant who is Disabled, or a transferee permitted by
this Section 12.



--------------------------------------------------------------------------------

2. Limited Transferability Rights. Notwithstanding anything else in this
Section 12, the Committee may in its discretion provide in an Award Agreement
that an Award other than an ISO may be transferred, on such terms and conditions
as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions. Any transferee of the Participant’s rights shall
succeed and be subject to all of the terms of this Award Agreement and the Plan.
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.

 

13. Adjustments Upon Changes in Capitalization, Merger, or Certain Other
Transactions.

1. Changes in Capitalization. The Committee shall equitably adjust the number of
Shares covered by each outstanding Award, all Share limitations contained herein
and the number of Shares that have been authorized for issuance under the Plan
but as to which no Awards have yet been granted or that have been returned to
the Plan upon cancellation, forfeiture, or expiration of an Award, as well as
the price per Share covered by each such outstanding Award, to reflect any
increase or decrease in the number of issued Shares resulting from a
stock-split, reverse stock-split, stock dividend, combination, recapitalization
or reclassification of the Shares, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company. In the event of any such transaction or event, the Committee may
provide in substitution for any or all outstanding Awards under the Plan such
alternative consideration (including securities of any surviving entity) as it
may in good faith determine to be equitable under the circumstances and may
require in connection therewith the surrender of all Awards so replaced. In any
case, such substitution of securities shall not require the consent of any
person who is granted Awards pursuant to the Plan. Except as expressly provided
herein, or in an Award Agreement, if the Company issues for consideration shares
of stock of any class or securities convertible into shares of stock of any
class, the issuance shall not affect, and no adjustment by reason thereof shall
be required to be made with respect to the number or price of Shares subject to
any award.

2. Dissolution or Liquidation. In the event of the dissolution or liquidation of
the Company other than as part of a Change in Control, each Award will terminate
immediately prior to the consummation of such action, subject to the ability of
the Committee to exercise any discretion authorized in the case of a Change in
Control.

3. Change in Control. Unless otherwise provided in an Award Agreement, Awards
will automatically vest in full (and to the extent applicable, become
exercisable) and any repurchase rights of the Company will automatically lapse
upon a Change in Control of the Company. In addition, in the event of a Change
in Control, the Committee may in its sole and absolute discretion and authority,
without obtaining the approval or consent of the Company’s shareholders or any
Participant with respect to his or her outstanding Awards, take one or more of
the following actions:

1. arrange for or otherwise provide that each outstanding Award shall be assumed
or a substantially similar award shall be substituted by a successor corporation
or a parent or subsidiary of such successor corporation (the “Successor
Corporation”);



--------------------------------------------------------------------------------

2. require that all outstanding Options and Share Appreciation Rights be
exercised on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all unexercised Options and
Share Appreciation Rights shall terminate;

3. arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the satisfaction and cancellation of outstanding
Awards; or

4. make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 15(a) below.

4. Certain Distributions. In the event of any distribution to the Company’s
shareholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.

 

14. Time of Granting Awards.

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other later date
as is determined by the Committee, provided that in the case of an ISO, the
Grant Date shall be the later of the date on which the Committee makes the
determination granting such ISO or the date of commencement of the Participant’s
employment relationship with the Company.

 

15. Modification of Awards and Substitution of Options.

1. Modification, Extension, and Renewal of Awards. Within the limitations of the
Plan, the Committee may modify an Award to accelerate the rate at which an
Option or SAR may be exercised (including without limitation permitting an
Option or SAR to be exercised in full without regard to the installment or
vesting provisions of the applicable Award Agreement or whether the Option or
SAR is at the time exercisable, to the extent it has not previously been
exercised), to accelerate the vesting of any Award, to extend or renew
outstanding Awards in compliance with Section 409A, to the extent applicable, or
to accept the cancellation of outstanding Awards to the extent not previously
exercised. However, the Committee may not cancel an outstanding option that is
underwater for the purpose of reissuing the option to the Participant at a lower



--------------------------------------------------------------------------------

exercise price or granting a replacement award of a different type.
Notwithstanding the foregoing provision, no modification of an outstanding Award
shall materially and adversely affect such Participant’s rights thereunder,
unless either the Participant provides written consent or there is an express
Plan provision permitting the Committee to act unilaterally to make the
modification.

2. Substitution of Options. Notwithstanding any inconsistent provisions or
limits under the Plan, in the event the Company or an Affiliate acquires
(whether by purchase, merger, or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair market value of the shares subject to an
option immediately after the substitution over the aggregate option price of
such shares is not more than the similar excess immediately before such
substitution and (ii) the new option does not give Persons additional benefits,
including any extension of the exercise period.

 

16. Term of Plan.

The Plan shall continue in effect for a term of ten years from its effective
date as determined under Section 20 below, unless the Plan is sooner terminated
under Section 17 below.

 

17. Amendment and Termination of the Plan.

1. Authority to Amend or Terminate. Subject to Applicable Laws, the Board may
from time to time amend, alter, suspend, discontinue, or terminate the Plan.
Shareholder approval is required for any Plan amendment that would permit
repricing without shareholder approval.

2. Effect of Amendment or Termination. No amendment, suspension, or termination
of the Plan shall materially and adversely affect Awards already granted unless
either it relates to an adjustment pursuant to Section 13 above, or it is
otherwise mutually agreed between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.
Notwithstanding the foregoing, the Committee may amend the Plan to eliminate
provisions which are no longer necessary as a result of changes in tax or
securities laws or regulations, or in the interpretation thereof.

 

18. Conditions Upon Issuance of Shares.

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.



--------------------------------------------------------------------------------

19. Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Neither the Company nor the Committee shall, without
shareholder approval, allow for a repricing within the meaning of the federal
securities laws applicable to proxy statement disclosures.

 

20. Effective Date.

This Plan shall become effective on the date of its approval by the Board;
provided that this Plan shall be submitted to the Company’s shareholders for
approval, and if not approved by the shareholders in accordance with Applicable
Laws (as determined by the Committee in its discretion) within one year from the
date of approval by the Board, this Plan and any Awards shall be null, void, and
of no force and effect. Awards granted under this Plan before approval of this
Plan by the shareholders shall be granted subject to such approval, and no
Shares shall be distributed before such approval.

 

21. Controlling Law.

All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of Louisiana, to the extent not preempted by United States federal law. If any
provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

 

22. Laws and Regulations.

1. U.S. Securities Laws. This Plan, the grant of Awards, the exercise of Options
and SARs under this Plan, and the obligation of the Company to sell or deliver
any of its securities (including, without limitation, Options, Restricted
Shares, Restricted Share Units, and Shares) under this Plan shall be subject to
all Applicable Laws. In the event that the Shares are not registered under the
Securities Act, or any applicable state securities laws prior to the delivery of
such Shares, the Company may require, as a condition to the issuance thereof,
that the persons to whom Shares are to be issued represent and warrant in
writing to the Company that such Shares are being acquired by him or her for
investment for his or her own account and not with a view to, for resale in
connection with, or with an intent of participating directly or indirectly in,
any distribution of such Shares within the meaning of the Securities Act, and a
legend to that effect may be placed on the certificates representing the Shares.

2. Other Jurisdictions. To facilitate the making of any grant of an Award under
this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and



--------------------------------------------------------------------------------

procedures of particular countries. Without limiting the foregoing, the Company
is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.

 

23. No Shareholder Rights.

Neither a Participant nor any transferee of a Participant shall have any rights
as a shareholder of the Company with respect to any Shares underlying any Award
until the date of issuance of a Share certificate or other evidence of Share
ownership to a Participant or a transferee of a Participant for such Shares in
accordance with the Company’s governing instruments and Applicable Law. Prior to
the issuance of Shares pursuant to an Award, a Participant shall not have the
right to vote or to receive dividends or any other rights as a shareholder with
respect to the Shares underlying the Award, notwithstanding its exercise in the
case of Options and SARs. No adjustment will be made for a dividend or other
right that is determined based on a record date prior to the date the stock
certificate or other evidence of ownership is issued, except as otherwise
specifically provided for in this Plan.

 

24. No Employment Rights.

The Plan shall not confer upon any Participant any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way a Participant’s right or the Company’s right to terminate the
Participant’s employment, service, or consulting relationship at any time, with
or without Cause.

 

25. Deferral.

Payment of an Award may be deferred only if permitted in the Award Agreement.
Any deferral arrangement shall comply with Section 409A of the Code.



--------------------------------------------------------------------------------

IBERIABANK Corporation

2010 STOCK INCENTIVE PLAN

Appendix: Definitions

As used in the Plan, the following definitions shall apply:

“Affiliate” means, with respect to any Person (as defined below), any other
Person that directly or indirectly controls or is controlled by or under common
control with such Person. For the purposes of this definition, “control,” when
used with respect to any Person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person or the power to elect directors, whether through the ownership of
voting securities, by contract or otherwise; and the terms “affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, a Performance Unit, and a Performance Compensation Award, or
any combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

“Board” means the Board of Directors of the Company.

“Cause” for termination of a Participant’s Continuous Service will exist if the
Participant is terminated from employment or other service with the Company or
an Affiliate for any of the following reasons: (i) the Participant’s willful
failure to substantially perform his or her duties and responsibilities to the
Company or deliberate violation of a material Company policy; (ii) the
Participant’s commission of any material act or acts of fraud, embezzlement,
dishonesty, or other willful misconduct; (iii) the Participant’s material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or
(iv) the Participant’s willful and material breach of any of his or her
obligations under any written agreement or covenant with the Company.

The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause. The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons. The foregoing



--------------------------------------------------------------------------------

definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time, and the term
“Company” will be interpreted herein to include any Affiliate or successor
thereto, if appropriate.

“Change in Control” means, unless otherwise defined in an Award Agreement,

1. the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 25 percent of the combined voting power of the Company’s then outstanding
securities; provided, however, that for purposes of this paragraph (a), of this
definition the following acquisitions shall not constitute a Change in Control:

1. any acquisition of securities directly from the Company,

2. any acquisition of securities by the Company,

3. any acquisition of securities by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or

4. any acquisition of securities by any corporation or entity pursuant to a
transaction that does not constitute a Change of Control under paragraph (c) of
this definition; or

2. Individuals who, as of the date this Plan was adopted by the Board of
Directors (the “Approval Date”), constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Approval Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board; or

3. consummation of a reorganization, merger ,or consolidation (including a
merger, or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination,

1. all or substantially all of the individuals and entities who were the
beneficial owners of the Company’s outstanding common stock and the Company’s
voting securities entitled to vote generally in the election of directors
immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of more than 50 percent of the then
outstanding shares of common stock, and more than 50 percent of the combined
voting power of the



--------------------------------------------------------------------------------

then outstanding voting securities entitled to vote generally in the election of
directors, of the corporation resulting from such Business Combination (which,
for purposes of this subparagraph (c)(i) and paragraphs (c)(ii) and
(c)(iii)shall include a corporation which as a result of such transaction owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries), and

2. except to the extent that such ownership existed prior to the Business
Combination, no person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or related trust of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25 percent or more of the then outstanding shares of
common stock of the corporation resulting from such Business Combination or 25
percent or more of the combined voting power of the then outstanding voting
securities of such corporation, and

3. at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

4. approval by the shareholders of the Company of a plan of complete liquidation
or dissolution of the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended. All references
to specific Sections of the Code include the applicable regulations or guidance
issued thereunder, as those may be amended from time to time.

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above. With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code. With respect to any decision relating to a Reporting
Person, the Committee shall consist of two or more Directors who are
disinterested within the meaning of Rule 16b-3.

“Company” means IBERIABANK Corporation, a Louisiana corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.

“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.

“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director, or Consultant. Continuous Service shall not be
considered interrupted in the case of: (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless



--------------------------------------------------------------------------------

provided otherwise pursuant to Company policy adopted from time to time;
(iv) changes in status from Director to advisory director or emeritus status; or
(iv) in the case of transfers between locations of the Company or between the
Company, its Affiliates, or their respective successors. Changes in status
between service as an Employee, Director, and a Consultant will not constitute
an interruption of Continuous Service.

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

“Disabled” or “Disability” refers to a condition under which a Participant –

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident or health plan covering
employees of the Company.

“Eligible Person” means any Consultant, Director, or Employee and includes
non-Employees to whom an offer of employment has been extended.

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes. The payment by the
Company of a director’s fee to a Director shall not be sufficient to constitute
“employment” of such Director by the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive Officer” has the meaning provided in Rule 3b-7 under the Exchange
Act.

“Fair Market Value” means, as of any date (the “Determination Date”): (i) the
closing price of a Share on the New York Stock Exchange, the NASDAQ Stock Market
or the American Stock Exchange (collectively, the “Exchange”), on the
Determination Date, or, if shares were not traded on the Determination Date,
then on the nearest preceding trading day during which a sale occurred; or
(ii) if such stock is not traded on the Exchange but is quoted on a quotation
system, (A) the mean between the reported high and low sale prices on the
Determination Date during the regular daily trading session or, (B) if selling
prices are not reported for the Determination Date, the mean between the closing
representative bid and asked prices for the stock on the Determination Date as
reported by such quotation system; or (iii) if such stock is not traded on the
Exchange or quoted but is otherwise traded over-the-counter, the mean between
the representative bid and asked prices on the Determination Date; or (iv) if
subsections (i)-(iii) do not apply, the fair market value as established in good
faith by the Committee and in accordance with Section 409A of the Code.

“Grant Date” has the meaning set forth in Section 14 of the Plan.



--------------------------------------------------------------------------------

“Incentive Share Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Award Agreement.

“Involuntary Termination” means termination of a Participant’s Continuous
Service under either of the following circumstances occurring on or after a
Change in Control: (a) termination without Cause by the Company or an Affiliate
or successor thereto, as appropriate; or (b) voluntary termination by the
Participant within 60 days following (i) a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities; (ii) an involuntary relocation of
the Participant’s work site to a facility or location more than 50 miles from
the Participant’s principal work site at the time of the Change in Control; or
(iii) a material reduction in Participant’s total compensation other than as
part of an reduction by the same percentage amount in the compensation of all
other similarly-situated Employees, Directors or Consultants.

“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.

“Option” means any stock option granted pursuant to Section 6 of the Plan.

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

“Performance Awards” mean Performance Units and Performance Compensation Awards
granted pursuant to Section 10.

“Performance Compensation Awards” mean Awards granted pursuant to Section 10(b)
of the Plan.

“Performance Unit” means Awards granted pursuant to Section 10(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization, or organizational entity.

“Plan” means this IBERIABANK Corporation 2010 Stock Incentive Plan.

“Reporting Person” means an officer, Director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

“Restricted Shares” mean Shares subject to restrictions imposed pursuant to
Section 8 of the Plan.



--------------------------------------------------------------------------------

“Restricted Share Units” mean the right to receive Shares granted pursuant to
Section 8 of the Plan.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

“Securities Act” means of the Securities Act of 1933, as amended.

“Share Appreciation Right” or “SAR” means Awards granted pursuant to Section 7
of the Plan.

“Share” means a share of common stock of the Company, as adjusted in accordance
with Section 13 of the Plan.

“Ten Percent Holder” means a person who owns stock representing more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Affiliate.

“Unrestricted Shares” mean Shares awarded as unrestricted shares as described in
Section 8 of the Plan.